Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 15, 2014.  Claims 1-27 are pending.  Claims 28-90 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elder, U.S. Patent Application Publication 2015/0286994 A1.
As to claim 1, Elder discloses a method of flexibly scaling vehicle monitoring system functionality: 
receiving vehicle data from an on-board vehicle computing system (0027); 
determining, via a processor, whether the vehicle data comprises a vehicle identification data object (Figure 2, CPU 205, Figure 3, vehicle identifier 312, 0008, 0013, 0034, 0035); 
in an instance in which the vehicle data comprises a vehicle identification data object, determining a first operational level from a plurality of operational levels (0013; 0042, 0043, 0054) 
receiving first vehicle data from the on-board vehicle computing system (0027, 0034, 0041); and 
causing rendering of a graphical user interface comprising one or more first renderable data objects associated with the first operational level, wherein the one or more first renderable data objects are based on the first vehicle data (0027, 0031).
As to claim 2, Elder discloses the method of Claim 1, and further discloses wherein in an instance in which the vehicle data does not comprise the vehicle identification data object, causing rendering of an input graphical user interface comprising a request for input of the vehicle identification data object (0031, 0034, 0035).
As to claim 3, Elder discloses the method of Claim 2, and further discloses further comprising receiving the manual input of the vehicle identification data object via the input graphical user interface (0031, 0035).
As to claim 4, Elder discloses the method of Claim 1 and further discloses wherein in an instance in which the vehicle data does not comprise the vehicle identification data object, determining a second operational level of the plurality of operational levels, receiving second vehicle data from the on-board vehicle computing system, and causing rendering of a second graphical user interface comprising one or more second renderable data objects associated with the second operational level, wherein the one or more second renderable data objects are based on the second vehicle data (0031, 0034, 0043, 0054, 0055).
As to claim 5, Elder discloses the method of Claim 4, and further discloses wherein the second operational level is defeatured relative to the first operational level (0031, 0043, 0054).
As to claim 6, Elder discloses the method of Claim 1, and further disclose wherein determining the first operational level from the plurality of operational levels comprises comparing the vehicle identification data object with a predetermined vehicle identification data object associated with a registered account, determining whether the vehicle identification data object matches the predetermined vehicle identification object associated with the registered account (0034, 0040, 0042, 0053); and 
in an instance in which the vehicle identification data object matches the predetermined vehicle identification object associated with the registered account, retrieving supplemental data associated with the predetermined vehicle identification data object 
in an instance in which the vehicle identification data object does not match the predetermined vehicle identification data object associated with the registered account, the one or more first renderable data objects are not based on the supplemental data (0042, 0031, 0053).
As to claim 7, Elder discloses the method of Claim 6, and further discloses wherein a vehicle apparatus, comprising the processor, is in electrical communication with the on-board vehicle computing system, and wherein the registered account is associated with the vehicle apparatus and the predetermined vehicle identification data object (0035, 0040, 0042, 0053).
As to claim 8, Elder discloses the method of Claim 1, and further discloses wherein a vehicle apparatus, comprising the processor, is in electrical communication with the on-board vehicle computing system (0035, Figure 2).
As to claim 9, Elder discloses the method of Claim 7, and further discloses wherein the vehicle apparatus is configured to cause the graphical user interface to be rendered on a user mobile device (0027, 0031, 0035).
As to claim 10, Elder discloses at least one non-transitory computer-readable storage medium having computer program code stored thereon, the computer program code configured, in execution with at least one processor (0035, 0038), to: 
receive vehicle data from an on-board vehicle computing system; determine, via a processor, whether the vehicle data comprises a vehicle identification data object (0027, 0034, 0035); 

receive first vehicle data from the on-board vehicle computing system (0027, 0041); and cause rendering of a graphical user interface comprising one or more first renderable data objects associated with the first operational level, wherein the one or more first renderable data objects are based on the first vehicle data (0031).
As to claim 11, Elder discloses the non-transitory computer-readable storage medium of Claim 10, and further discloses wherein in an instance in which the vehicle data does not comprise the vehicle identification data object, the computer program code is configured to cause rendering of an input graphical user interface comprising a request for input of the vehicle identification data object (0031, 0034, 0035).
As to claim 12, Elder discloses the non-transitory computer-readable storage medium of Claim 11, and further discloses wherein the computer program code is further configured to receive the manual input of the vehicle identification data object via the input graphical user interface (0031, 0035).
As to claim 13, Elder discloses the non-transitory computer-readable storage medium of Claim 10, and further discloses wherein in an instance in which the vehicle data does not comprise the vehicle identification data object, the computer program code is configured to determine a second operational level of the plurality of operational levels, receiving second vehicle data from the on-board vehicle computing system(0034, 0055, 0054, 0042), and 
cause rendering of a second graphical user interface comprising one or more second renderable data objects associated with the second operational level, wherein the one 
As to claim 14, Elder discloses the non-transitory computer-readable storage medium of Claim 13, and further discloses wherein the second operational level is defeatured relative to the first operational level (0031, 0043, 0054).
As to claim 15, Elder discloses the non-transitory computer-readable storage medium of Claim 10, and further discloses wherein determining the first operational level from the plurality of operational levels comprises comparing the vehicle identification data object with a predetermined vehicle identification data object associated with a registered account, determining whether the vehicle identification data object matches the predetermined vehicle identification object associated with the registered account (0034, 0040, 0082, 0086); and 
in an instance in which the vehicle identification data object matches the predetermined vehicle identification object associated with the registered account, retrieving supplemental data associated with the predetermined vehicle identification data object or the registered account, wherein the one or more first renderable data objects are further based on the supplemental data (0082, 0086); and 
in an instance in which the vehicle identification data object does not match the predetermined vehicle identification data object associated with the registered account, the one or more first renderable data objects are not based on the supplemental data (0042, 0053, 0048, 0031).
As to claim 16, Elder discloses the non-transitory computer-readable storage medium of Claim 15, wherein a vehicle apparatus, comprising the processor, is in 
As to claim 17, Elder discloses the non-transitory computer-readable storage medium of Claim 10, and further discloses wherein a vehicle apparatus, comprising the processor, is in electrical communication with the on-board vehicle computing system (0035).
As to claim 18, Elder discloses the non-transitory computer-readable storage medium of Claim 16, and further discloses wherein the vehicle apparatus is configured to cause the graphical user interface to be rendered on a user mobile device (0027, 0031, 0035).
As to claim 19, Elder discloses an apparatus for flexibly scaling vehicle monitoring system functionality, the apparatus comprising at least one processor and at least one non-transitory memory, the at least one non-transitory memory having computer-coded instructions stored thereon, wherein the computer-coded instructions, in execution with the at least one processor, configure the apparatus to: receive vehicle data from an on-board vehicle computing system (0035, 0038); 
determine, via a processor, whether the vehicle data comprises a vehicle identification data object (0034-0035); 
in an instance in which the vehicle data comprises a vehicle identification data object, determine a first operational level from a plurality of operational levels (0042, 0043, 0054); 

As to claim 20, Elder discloses the apparatus of Claim 19, and further discloses wherein in an instance in which the vehicle data does not comprise the vehicle identification data object, the computer-coded instructions, in execution with the at least one processor, configure the apparatus to cause rendering of an input graphical user interface comprising a request for input of the vehicle identification data object (0031, 0034, 0035).
As to claim 21, Elder discloses the apparatus of Claim 20, and further discloses wherein the computer-coded instructions, in execution with the at least one processor, further configure the apparatus to: receive the manual input of the vehicle identification data object via the input graphical user interface (0031, 0035).
As to claim 22, Elder discloses the apparatus of Claim 19, and further discloses wherein in an instance in which the vehicle data does not comprise the vehicle identification data object, the computer-coded instructions, in execution with the at least one processor, configure the apparatus to determine a second operational level of the plurality of operational levels, receiving second vehicle data from the on- board vehicle computing system, and cause rendering of a second graphical user interface comprising one or more second renderable data objects associated with the second operational level, wherein the one or more second renderable data objects are based on the second vehicle data (0034, 0055, 0042, 0031, 0054, 0043).
As to claim 23, Elder discloses the apparatus of Claim 22, and further discloses  wherein the second operational level is defeatured relative to the first operational level (0031, 0054, 0043).
As to claim 24, Elder discloses the apparatus of Claim 19, and further discloses wherein determining the first operational level from the plurality of operational levels comprises comparing the vehicle identification data object with a predetermined vehicle identification data object associated with a registered account, determining whether the vehicle identification data object matches the predetermined vehicle identification object associated with the registered account; and in an instance in which the vehicle identification data object matches the predetermined vehicle identification object associated with the registered account, retrieving supplemental data associated with the predetermined vehicle identification data object or the registered account, wherein the one or more first renderable data objects are further based on the supplemental data (0034, 0040, 0042, 0053); and 
in an instance in which the vehicle identification data object does not match the predetermined vehicle identification data object associated with the registered account, the one or more first renderable data objects are not based on the supplemental data (0053, 0048, 0031).
As to claim 25, Elder discloses the apparatus of Claim 24, and further discloses wherein a vehicle apparatus, comprising the processor, is in electrical communication with the on-board vehicle computing system, and wherein the registered account is associated with the vehicle apparatus and the predetermined vehicle identification data object (0035, 0040, 0042, 0053, 0082).
As to claim 26, Elder discloses the apparatus of Claim 19, and further discloses wherein a vehicle apparatus, comprising the processor, is in electrical communication with the on-board vehicle computing system (0035).
As to claim 27, Elder discloses the apparatus of Claim 25, and further discloses wherein the vehicle apparatus is configured to cause the graphical user interface to be rendered on a user mobile device (0027, 0031, 0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666